AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                            for the
                                                      District of Oregon


                          Erin O'Brien                        )
                                                              )
                                                              )
                                                              )
                            Plaintiff(s)                      )
                                                              )
                                v.                                    Civil Action No. 3:20-cv-00888-BR
                                                              )
  MODA PARTNERS, INC., MODA INC., dba MODA                    )
  HEAL TH, MODA HEAL TH SERVICES, LLC AND                     )
           MODA HEAL TH PLAN, INC.                            )
                                                              )
                           Defendant(s)                       )

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) Moda Health Plan, Inc., 601 SW 2nd Avenue, Portland, Oregon 97204.




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) - or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) - you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: Diane S. Sykes, Attorney at Law, P.C.
                                 5911 S.E. 43rd Avenue, Portland, OR 97206




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                           CLERK OF COURT


          06/04/2020                                                        By: s/J. Jones, Deputy Clerk
                                                                                   Signature of Clerk or Deputy Clerk
AO 440 (Rev. 06/ 12) Summons in a Civil Action (Page 2)

 Civil Action No. 3:20-cv-00888-BR

                                                            PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)

           0 I personally served the summons on the individual at (place)
                                                                                  on (date)                            ; or
          ~~~~~~~~~~~~~~~~~~~~~~~




           0 I left the summons at the individual's residence or usual place of abode with               (name)

                                                                   , a person of suitable age and discretion who resides there,
           on (date)                                , and mailed a copy to the individual's last known address; or
                        ~~~~~~~~




           0 I served the summons on (name of individual)                                                                       , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                  on (date)                            ; or

           0 I returned the summons unexecuted because                                                                               ; or

           0 Other (specifj;):




           My fees are$                             for travel and $                   for services, for a total of$          0.00


           Tdeclare under penalty of perjury that this information is true.



 Date:
                                                                                              Server's signature



                                                                                          Printed name and title




                                                                                              Server's address


 Additional information regarding attempted service, etc:
AO 440 (Rev_ 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                            for the
                                                      District of Oregon


                          Erin O'Brien                        )
                                                              )
                                                              )
                                                              )
                            Plaintiff(s)                      )
                                                              )
                                v.                                    Civil Action No.   3:20-cv-00888-BR
                                                              )
  MODA PARTNERS, INC., MODA INC., dba MODA                    )
  HEAL TH, MODA HEAL TH SERVICES, LLC AND                     )
           MODA HEAL TH PLAN, INC.                            )
                                                              )
                           Defendant(s)                       )

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) Mada Partners, Inc., 601 SW 2nd Avenue, Portland, Oregon 97204.




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) - or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3)-you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Diane S. Sykes, Attorney at Law, P.C.
                                 5911 S.E. 43rd Avenue, Portland, OR 97206




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                           CLERK OF COURT


           06/04/2020                                                        By: s/J. Jones, Deputy Clerk
                                                                                   Signature of Clerk or Deputy Clerk
AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 3:20-cv-00888-BR

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (1))

           This summons for (name of individual and title, if any)
 was received by me on (date)

           0 I personally served the summons on the individual at (place)
                                                                                 on (date)                            ; or

           0 I left the summons at the individual's residence or usual place of abode with (name)

          ~~~~~~~~~~~~~~~~~-
                                                                  , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual's last known address; or

           0 I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                 on (date)                            ; or

           0 I returned the summons unexecuted because                                                                              ; or

           0 Other (specify):




           My fees are$                            for travel and $                   for services, for a total of$          0.00


           I declare under penalty of perjury that this information is true.



Date:
                                                                                             Server's signature



                                                                                         Printed name and title




                                                                                             Server's address

Additional information regarding attempted service, etc:
AO 440 (Rev. 06/ 12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                            District of Oregon


                           Erin O'Brien                             )
                                                                    )
                                                                    )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                 v.                                         Civil Action No.    3:20-cv-00888-BR
                                                                    )
  MODA PARTNERS, INC., MODA INC., dba MODA                          )
  HEAL TH, MODA HEALTH SERVICES , LLC AND                           )
           MODA HEAL TH PLAN, INC.                                  )
                                                                    )
                           Defendant(s)                             )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) Moda Inc., dba Mada Health, 601 SW 2nd Avenue, Portland, Oregon 97204.




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) - or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) - you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: Diane S. Sykes, Attorney at Law, P.C.
                                           5911 S.E. 43rd Avenue, Portland, OR 97206




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT


Date: _ _ _ _ _ _ _ __ _
         06/04/2020                                                               By: s/J.Signature
                                                                                           Jones, ofDeputy    Clerk
                                                                                                     Clerk or Deputy Clerk
AO 440 (Rev. 06/ 12) Summons in a Civil Action (Page 2)

Civil Action No. 3:20-cv-00888-BR

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)


           0 I personally served the summons on the individual at (place)
                                                                                  on (date)                            ; or

           0 I left the summons at the individual's residence or usual place of abode with               (name)

                                                                   , a person of suitable age and discretion who resides there,
           on (date)                                , and mailed a copy to the individual's last known address; or
                        ~~~~~~~~




           0 I served the summons on (name of individual)                                                                       , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                  on (date)                            ; or

           0 I returned the summons unexecuted because                                                                               ; or

           0 Other (specifY) :




           My fees are$                             for travel and $                   for services, for a total of$          0.00


           I declare under penalty of perjury that this information is true.



 Date:
                                                                                              Server's signature



                                                                                          Printed name and title




                                                                                              Server's address


 Additional information regarding attempted service, etc:
AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                           District
                                                    __________      of Oregon
                                                               District of __________

                          Erin O'Brien                              )
                                                                    )
                                                                    )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No. 3:20-cv-00888-BR
                                                                    )
  MODA PARTNERS, INC., MODA INC., dba MODA                          )
  HEALTH, MODA HEALTH SERVICES, LLC AND                             )
          MODA HEALTH PLAN, INC.                                    )
                                                                    )
                           Defendant(s)                             )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Moda Health Services, LLC, 601 SW 2nd Avenue, Portland, Oregon 97204.




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Diane S. Sykes, Attorney at Law, P.C.
                                           5911 S.E. 43rd Avenue, Portland, OR 97206




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERK OF COURT


Date:     06/04/2020                                                          By: s/J. Jones, Deputy Clerk
                                                                                        Signature of Clerk or Deputy Clerk
AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 3:20-cv-00888-BR

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
